Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1766
                     Lower Tribunal No. 20-13216 SP
                          ________________


                       Alliance JJ Miami, LLC,
                                  Appellant,

                                     vs.

                             Josiah Coates,
                                  Appellee.



     An appeal from the County Court for Miami-Dade County, Gisela
Cardonne Ely, Senior Judge.

      Ainsworth + Clancy, PLLC, and Yamila Lorenzo, and Ryan M. Clancy,
for appellant.

     Josiah Coates, in proper person.


Before LOGUE, MILLER, and GORDO, JJ.

     MILLER, J.
      Appellant, Alliance JJ Miami, LLC, challenges a final judgment entered

in favor of appellee, Josiah Coates, in the underlying small claims action. As

relevant to this appeal, the underlying dispute concerned whether Coates

was entitled to reimbursement of a $350 “early cancellation fee” assessed

purportedly pursuant to a martial arts membership agreement. Following a

bench trial, the lower tribunal determined that the fee was unauthorized

under the circumstances. Our de novo review of the contract yields the

identical conclusion. See D & E Real Est., LLC v. Vitto, 260 So. 3d 429, 433

(Fla. 3d DCA 2018) (“The interpretation of a contract is a question of law

which is . . . subject to de novo review.”). The agreement contains no early

cancellation fee provision. Instead, it only allows for the imposition of a $350

fee “[i]f the payment responsibilities stipulated in this contract are not

fulfilled.” Declining to engraft an additional obligation into the contract and

further finding that the conclusion by the trial court that the parties rescinded

the original term of the contract in favor of a month-to-month option,

rendering Coates compliant with payment obligations, is amply supported by

competent, substantial evidence, we affirm in all respects. See Fed. Nat’l

Mortg. Ass’n v. Morton, 196 So. 3d 428, 431 (Fla. 2d DCA 2016) (“[W]hether

a party has substantially complied with or performed a contract term remains

a question of fact.”).



                                       2
Affirmed.




            3